UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6159


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

ADOLPHUS BLACK,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:04-cr-00100-JRS-1; 3:08-cv-00025-JRS)


Submitted:   June 24, 2010                    Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adolphus Black, Appellant Pro Se.             David Thomas Maguire,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Adolphus Black seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of    appealability.         28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent     “a    substantial      showing     of     the   denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,
529 U.S. at 484-85.           We have independently reviewed the record

and    conclude    that     Black   has    not   made   the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3